           Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 1 of 18




 1   Patrice L. Bishop (182256)
     pbishop@ssbla.com
 2   STULL, STULL & BRODY
     9430 W. Olympic Blvd., Suite 400
 3   Beverly Hills, CA 90212
     Tel: 310-209-2468
 4   Fax: 310-209-2087
 5   Counsel for Plaintiff
 6   (Additional Counsel on Signature Page)
 7
 8                              UNITED STATES DISTRICT COURT
 9                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11
12
13   RONNIE KAUFMAN, Individually                  Case No. 5:18-cv-06685
     and on Behalf of all Others Similarly
14   Situated,                                     COMPLAINT
15                            Plaintiff,
                                                   CLASS ACTION
16          v.
                                                   DEMAND FOR JURY TRIAL
17   GOOGLE LLC, XXVI HOLDINGS
     INC., and ALPHABET INC.
18
                              Defendants.
19
20
21
22
23
24
25
26
27
28


     COMPLAINT
     CASE NO. 5:18-cv-06685
           Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 2 of 18




 1          Plaintiff Ronnie Kaufman (“Plaintiff”), by and through her undersigned
 2   counsel, submits this Complaint on behalf of herself and all others similarly situated.
 3   Plaintiff’s allegations are based upon their personal knowledge as to themselves and
 4   their own acts, and upon information and belief, developed from the investigation
 5   and analysis by Plaintiff’s counsel, including a review of publicly available
 6   information.
 7                                  NATURE OF THE ACTION
 8          1.      Plaintiff brings this class action case against Google LLC, XXVI
 9   Holdings Inc., and Alphabet Inc. (collectively referred to herein as “Google” or
10   “Defendants”) for their deceptive practices of tracking and storing location data
11   after users deactivate Google’s ability to track and store location data using
12   instructions provided by Google.
13          2.      Google is a multinational technology company that specializes in
14   Internet-related    services   and   products,   which   include   online   advertising
15   technologies, search engine, cloud computing, software, hardware and which
16   includes the development of mobile operating systems and mobile applications
17   (“apps”).
18          3.      Google represented to the public and its users that it would not access
19   users’ location history if the users took certain steps in managing their privacy
20   settings.   Specifically, Google represented that if users disable the “Location
21   History” feature on their accounts or devices, then Google would be prevented from
22   tracking and storing location data from them. Google’s support page, stated: “You
23   can turn off Location History at any time. With Location History off, the places you
24   go are no longer stored.”
25          4.      Google’s representation was false, however. As revealed in a recent
26   Associated Press investigation, and confirmed by computer-science researchers at
27   Princeton University, Google accesses and stores the precise geolocation
28

     COMPLAINT
     CASE NO. 5:18-cv-06685
                                               -2-
           Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 3 of 18




 1   information even from individuals who have affirmatively disabled the Location
 2   History setting.1
 3          5.     For example, even with the Location History feature disabled, Google
 4   apps will still automatically store time-stamped location data without obtaining
 5   consent from the user. The AP Report revealed that “Google stores a snapshot of
 6   where you are when you merely open its Maps app. Automatic daily weather
 7   updates on Android phones pinpoint roughly where you are. And some searches
 8   that have nothing to do with location, like ‘chocolate chip cookies,’ or ‘kids science
 9   kits,’ pinpoint your precise latitude and longitude—accurate to the square foot—and
10   save it to your Google account.”2
11          6.     Location data is highly sensitive, not only because the data point
12   identifies where an individual is at any given time, but also because of the personal
13   information that can be extracted from the location data. Therefore, the efforts of
14   individuals who are conscious of their privacy and wish to avoid the collection and
15   storage of sensitive location data should be respected and protected. However,
16   Google collects the data against the express preferences and expectations of its
17   users, thereby invading users’ reasonable expectations of privacy.
18          7.     Google uses the location information it unlawfully obtains from users
19   for marketing and advertising purposes, and generates enormous revenues from it.
20   For example, user-generated data provides information useful to advertisers such as
21   foot traffic metrics. Peter Lenz, the senior geospatial analyst at Distillery, a rival
22   advertising technology company, stated, “[t]hey build advertising information out of
23   data” and that “more data for them presumably means more profit.”3 Last year
24
25   1
       Ryan Nakashima, AP Exclusive: Google tracks your movements, like it or not, AP
26   News (Aug. 13, 2018), https://www.apnews.com/828aefab64d4411bac257a07
     c1af0ecb) (hereafter, “AP Report”).
27   2
       Id.
28   3
       Id.
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                             -3-
           Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 4 of 18




 1   Google earned $95.4 billion from location-related advertising.4          Accordingly,
 2   Google is profiting off of intruding into Plaintiff’s and Class members’ solitude,
 3   seclusion, and private affairs.
 4          8.     Google’s practice of tracking users’ location, in direct contravention of
 5   user instructions clearly expressed by turning off the Location History feature,
 6   violates the California Invasion of Privacy Act, Cal. Pen. Code §§ 630, et seq.
 7   (“CIPA”); Florida Deceptive and Unfair Trade Practices Act, Fla. Stat § 501.201 et
 8   seq.; and constitutes intentional and negligent misrepresentation.
 9                                         PARTIES
10   Plaintiff
11          9.     Plaintiff Ronnie Kaufman is a Florida citizen residing in Parkland,
12   Florida. Since at least 2015 Plaintiff has, continuously to the present, owned and
13   operated Apple iPhones that had various Google apps and functionalities
14   downloaded onto her phones. Plaintiff is presently using an iPhoneX and prior to
15   that had owned and used an iPhone7. Plaintiff expressly attempted to limit Google’s
16   ability to track her location by managing her Location History settings on Google’s
17   website. She affirmatively turned the Location History storage option to “off.”
18   Plaintiff believed that by affirmatively turning the Location History storage option
19   to “off,” she was opting out of Google’s practices of collecting and processing
20   information about her actual location. Nevertheless, and unbeknownst to Plaintiff,
21   Google continued to track and store her location information.
22   Defendants
23          10.    Defendant Google LLC is a wholly owned subsidiary of XXVI
24   Holdings Inc. Google LLC is a limited liability company formed under the laws of
25   Delaware with its headquarters in Mountain View, California.
26
     4
27     Cal Jeffrey, Turning Off ‘Location History’ does not prevent Google from tracking
     you, Techspot (Aug. 13, 2018), https://www.techspot.com/news/75942-turning-off-
28
     location-history-does-not-prevent-google.html.
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                              -4-
           Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 5 of 18




 1          11.    Defendant XXVI Holdings Inc. is incorporated under the laws of
 2   Delaware and a wholly owned subsidiary of Alphabet Inc.
 3          12.    Defendant Alphabet Inc. is a publicly traded company incorporated
 4   under the laws of Delaware with its headquarters in Mountain View, California.
 5                              JURISDICTION AND VENUE
 6          13.    This Court has jurisdiction over this action pursuant to the Class Action
 7   Fairness Act, 28 U.S.C. §§1332(d)(2) and 1367, because the amount in controversy
 8   exceeds $5,000,000, exclusive of interest and costs, and Plaintiff and Defendants are
 9   citizens of different states. The proposed Class and Subclass each include well over
10   100 members.
11          14.    Venue is proper in this District pursuant to 28 U.S.C. §1391 because
12   Alphabet Inc. and Google LLC are headquartered in this District.
13                            INTRADISTRICT ASSIGNMENT
14          15.    Pursuant to Civil L.R. 3-2(c), this civil action should be assigned to the
15   San Jose Division, because a substantial part of the events or omissions giving rise
16   to the claims occurred in the county of Santa Clara, where Google is headquartered.
17          16.    Moreover, Google’s “Terms of Service,” available on Google’s
18   website, contains the following forum selection provision:
19                 All claims arising out of or relating to these terms or the
                   Services will be litigated exclusively in the federal or state
20                 courts of Santa Clara County, California, USA, and you
                   and Google    consent to personal jurisdiction in those
21                 courts.5
22
23
24
25
26
27
     5
       Google.com, Terms of Service, https://policies.google.com/terms?hl=en&gl=US
28
     (last visited Oct. 15, 2018).
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                               -5-
           Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 6 of 18




 1                            SUBSTANTIVE ALLEGATIONS
 2   A.     Google Tracks Its Users’ Location Even When Users Affirmatively
            Disable the Location History Feature
 3
 4          17.    An operating system (“OS”) is software that allows a user to run other
 5   applications on a computing device, such as a mobile phone. A majority of mobile
 6   phones run on one of two operating systems: Android or iOS. Google developed
 7   Android. Apple Inc. developed iOS.
 8          18.    In addition to developing the Android operating system, Google also
 9   develops apps that can be downloaded on Android and iOS devices.
10          19.    On each operating system, users can manage the functionalities of their
11   devices and apps by customizing their preferences.
12          20.    Included among these preferences is the option to turn on or off
13   Location History which is an individual’s precise location information as
14   determined through the phone’s GPS coordinates.
15          21.    Google represented to users of its devices and apps that by turning the
16   Location History feature off, Google would not track and store data relating to an
17   individual’s location.   Android phone users can manage the Location History
18   preference from their devices, while iPhone users are required to log into their
19   online Google accounts to do so.
20          22.    Specifically, Google’s support webpage on the subject stated:
21                 You can turn off Location History at any time. With
                   Location History off, the places you go are no longer
22                 stored. When you turn off Location History for your
                   Google Account, it’s off for all devices associated with
23                 that Google Account.
24          23.    Accordingly, Google represented to both Android and Apple device
25   users that turning the Location History feature off would result in Google ceasing to
26   track and store an individual’s location information.
27          24.    However, Google’s representations were false. As recently publicly
28   revealed in the AP Report, turning off Location History only stopped Google from
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                              -6-
           Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 7 of 18




 1   creating a location timeline that the user could view. Instead, Google continued to
 2   track phone owners and keep a record of their locations.
 3          25.    To demonstrate how powerful and invasive the tracking and storing of
 4   location data can be, the AP created a map of the movements of Princeton
 5   postdoctoral researcher Gunes Acar, who had the Location History feature on his
 6   cell phone turned off. The map identified where he travelled over three days,
 7   including, but not limited to, his train commute on two trips to New York, visits to
 8   The High Line park, Chelsea Market, Hell’s Kitchen, Central Park, and Harlem. 6
 9          26.    By tracking Plaintiff’s and Class members’ locations despite having
10   affirmatively turned the Location History storage option off, Defendants intruded on
11   and into Plaintiff’s and Class members’ solitude, seclusion, or private affairs.
12   Google’s conduct is contrary to users’ reasonable expectations of privacy. As
13   Princeton computer scientist and former chief technologist for the Federal
14   Communications Commission’s enforcement bureau, Jonathan Mayer, stated: “If
15   you’re going to allow users to turn off something called ‘Location History,’ then all
16   the places where you maintain location history should be turned off. . . . That
17   seems like a pretty straightforward position to have.”7
18   B.     Contrary to Google’s Representations, Preventing the Collection and
            Storage of Location Information Is Actually a Complex, Counter-
19          Intuitive Process
20          27. To prevent Google from collecting and storing a user’s location data,
21   users must turn off Location History, in addition to disabling a setting called Web &
22   App Activity.
23          28.    However, the Web & App Activity setting is deeply buried in Google’s
24   settings, and in order to find it, users must first sign into their Google accounts
25   either on a browser or through the Android settings menu. In the browser, users can
26
     6
27     Associate Press Interactive, ‘Location history’ Off? Google’s still tracking you,
     https://interactives.ap.org/google-location-tracking/ (last accessed Oct. 15, 2018).
28   7
       See AP Report.
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                              -7-
           Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 8 of 18




 1   access the Web & App Activity account settings by finding “Google Account” in
 2   the dropdown menu in the upper right-hand corner, then selecting “Personal Info &
 3   Privacy,” choosing “Manage your Google Activity,” then clicking “Go to Activity
 4   Controls.” Once there, the Web & App Activity setting is revealed, which can then
 5   be toggled off.
 6          29.    However, even if users navigate through their settings to find the Web
 7   & App Activity setting, Google obfuscates the fact that the Web & App Activity
 8   setting is even related to location collection data. The setting resides directly above,
 9   and separate from, the Location History option, causing reasonable users to
10   conclude that Web & App Activity is not related to location tracking.
11          30.    Further, Google’s description of Web & App Activity is that it “[s]aves
12   your activity on Google sites and apps to give you faster searches, better
13   recommendations, and more personalized experiences in Maps, Search, and other
14   Google services.”8       This description does not provide reasonable notice that it
15   relates to location tracking.
16          31.    To obtain additional information about the function of the Web & App
17   Activity feature, a user must click “[l]earn more,” then scroll to “[w]hat’s saved as
18   Web & App Activity,” and click on “[i]nfo about your searches & more” before
19   Google even mentions location tracking.9          This is insufficient notice of the
20   collection and storage of location information.
21          32.    Leaving Web & App Activity on and turning Location History off does
22   not stop Google’s collection of certain location markers.
23
24
25   8
        Google.com, Activity Controls, https://myaccount.google.com/intro/activity
26   controls (last visited Oct. 15, 2018).
     9
27      Google.com, Search Help, https://support.google.com/websearch/answer/
     54068?p=web_app_activity&hl=en&visit_id=636749651614250929-
28
     987972148&rd=1 (last visited Oct. 15, 2018).
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                               -8-
           Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 9 of 18




 1          33.    Google fails to make clear to users that in order to stop Google from
 2   saving their location markers, in addition to turning Location History off, they must
 3   also turn off the Web & App Activity setting.
 4   C.     Google’s Response to the AP Report Confirms Its Unlawful and
            Deceptive Acts and Practices
 5
 6          34.    In its response to the AP Report, Google first defended its actions,
 7   stating: “We provide clear descriptions of these tools.”10
 8          35.    Then, three days after the AP revealed that several Google apps and
 9   websites store user location even if users have turned off Location History, Google
10   announced that it was “updating the explanatory language about Location History to
11   make it more consistent and clear across our platforms and help centers.”11 This
12   statement contradicts a prior statement Google sent to the AP in which it claimed
13   that the descriptions for opting out of Location History were clear.
14          36.    The revised description on its website acknowledges that Location
15   History continues to track users even if they have disabled the setting. Specifically,
16   Google revised the description, which originally stated, “[w]ith Location History
17   off, the places you go are no longer stored,” to read “This setting does not affect
18   other location services on your device.”12 Google also acknowledged that “some
19   location data may be saved as part of your activity on other services, like Search and
20   Maps.”13
21          37.    Accordingly, Google acknowledged, for the first time, that it continues
22   to track users even if they disable the Location History setting.14
23
24   10
        AP Report.
     11
25       Ryan Nakashim, APNewsBreak: Google clarifies location-tracking policy, AP
26
     News (Aug. 16, 2018), https://apnews.com/ef95c6a91eeb4d8e9dda9cad887bf211.
     12
        Id.
27   13
        Id.
28   14
        Nakashim, supra.
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                               -9-
          Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 10 of 18




 1          38.    Rather than ending the practice, however, Google simply revised its
 2   website so that it could continue to track those users who had previously
 3   affirmatively opted out of the tracking.
 4                            CLASS ACTION ALLEGATIONS
 5          39.    Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(a), (b)(2),
 6   (b)(3), or (c)(4) individually and on behalf of the members of the following
 7   proposed classes:
 8   The Nationwide Class
 9          40.    Plaintiff seeks to represent a proposed nationwide class (the
10   “Nationwide Class”), defined as follows:
11                 All persons in the United States who own Apple or
                   Android mobile phones, who turned off Location History,
12                 and whose location information was nonetheless recorded
                   and used by Google.
13
14   The Florida Subclass
15          41.    Plaintiff also seeks to represent a subclass comprised of Florida
16   residents (the “Florida Subclass”), defined as:
17                 All persons in the State of Florida who own Apple or
                   Android mobile phones, who turned off Location History,
18                 and whose location information was nonetheless recorded
                   and used by Google.
19
20          42.    Except where otherwise noted, “the Class” and “Class members” shall
21   refer to members of the Nationwide Class and the Florida Subclass, collectively.
22          43.    Excluded from the Class are Defendants, their subsidiaries, affiliates,
23   officers, directors, and employees; persons who have settled with and validly
24   released Defendants from separate, non-class legal actions against Defendants based
25   on the conduct alleged herein; counsel, and the immediate families of counsel who
26   represent Plaintiff in this action; the judge presiding over this action; and jurors who
27   are impaneled to render a verdict on the claims alleged in this action.
28
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                                - 10 -
          Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 11 of 18




 1          44.    Plaintiff is informed and believes that the proposed Class comprises
 2   millions of members. The Class is, therefore, so numerous and geographically
 3   dispersed that joinder of all members in one action is impracticable.
 4          45.    Defendants have acted, with respect to Plaintiff and members of the
 5   proposed Class, in a manner generally applicable to each of them. There is a well-
 6   defined community interest in the questions of law and fact involved, which affect
 7   all Class members. The questions of law and fact common to the Class predominate
 8   over the questions that may affect individual Class members, including the
 9   following:
10          a.     Whether Defendants violated the California Invasion of Privacy Act
11                 (“CIPA”), Cal. Pen. Code § 630;
12          b.     Whether Defendants violated the Florida Deceptive and Unfair Trade
13                 Practices Act, Fla. Stat § 501.201 et seq. (“FDUTPA”);
14          c.     Whether Defendants acted intentionally in violating the privacy rights
15                 of Plaintiff and Class Members;
16          d.     Whether Defendants misrepresented or omitted material facts to
17                 Plaintiff and Class Members; and
18          e.     Whether other, additional relief is appropriate, and what that relief
19                 should be.
20          46.    Plaintiff’s claims are typical of the claims of all members of the Class
21   she proposes to represent in this action.
22          47.    Plaintiff will fairly and adequately represent and protect the interests of
23   the Class and does not have interests that are antagonistic to, or in conflict with,
24   those she seeks to represent.
25          48.    Plaintiff has retained counsel who have extensive experience in the
26   prosecution of class actions and other forms of complex litigation.
27          49.    In view of the complexity of the issues and the expense that an
28   individual plaintiff would incur if he or she attempted to obtain relief from a large
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                                 - 11 -
          Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 12 of 18




 1   corporation such as Google, the separate claims of individual Class members are
 2   monetarily insufficient to support separate actions. Because of the size of the
 3   individual Class members’ claims, few, if any, Class members could afford to seek
 4   legal redress for the wrongs complained of in this Complaint.
 5             50.   The Class is readily definable, and prosecution as a class action will
 6   eliminate the possibility of repetitious litigation and will provide redress for claims
 7   too small to support the expense of individual, complex litigation. Absent a class
 8   action, Class members will continue to suffer losses, Defendants’ violations of law
 9   will be allowed to proceed without a full, fair, judicially supervised remedy, and
10   Defendants will retain sums received because of their wrongdoing. A class action
11   will provide a fair and efficient method for adjudicating this controversy.
12             51.   The prosecution of separate claims by individual Class members would
13   create a risk of inconsistent or varying adjudications with respect to thousands of
14   individual Class members, which would, as a practical matter, dispose of the
15   interests of the Class members not parties to those separate actions or would
16   substantially impair or impede their ability to protect their interests and enforce their
17   rights.
18             52.   The conduct of Defendants is generally applicable to the Class, as a
19   whole, and Plaintiff seeks equitable remedies with respect to the Class as a whole.
20   As such, the policies and practices of Defendants make declaratory or equitable
21   relief with respect to the Class appropriate. Fed. R. Civ. P. 23(b)(2).
22                                           COUNT I
23                                  VIOLATIONS OF CIPA
24                               (Cal. Pen. Code §§ 630, et seq.)
25             53.   Plaintiff incorporates and realleges by reference each and every
26   allegation above as if set forth herein in full.
27             54.   CIPA, Cal. Pen. Code § 630, provides that “[t]he Legislature hereby
28   declares that advances in science and technology have led to the development of
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                                - 12 -
          Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 13 of 18




 1   new devices and techniques for the purpose of eavesdropping upon private
 2   communication and that the invasion of privacy resulting from the continual and
 3   increasing use of such devices and techniques has created a serious threat to the free
 4   exercise of personal liberties and cannot be tolerated in a free and civilized society.”
 5          55.    Google’s acts and practices complained of herein, engaged in for
 6   purposes of acquiring and using the geolocation of mobile phone users, without their
 7   consent, and in direct contravention of the representations made about turning off
 8   the location history function, violate Cal. Pen. Code § 637.7.
 9          56.    Cal. Pen. Code § 637.7 prohibits the use of an electronic tracking
10   device to determine the location or movement of a person.
11          57.    In direct violation of this prohibition and without the consent of
12   Plaintiff or Class members, and in direct contravention of those individuals’ clearly-
13   expressed wishes—Google intended to and continued to record, store, and use the
14   location information of Plaintiff and Class members after they disabled the Location
15   History feature on their phones.
16          58.    As described herein, Google utilized multiple devices that are
17   “electronic tracking devices” under Cal. Pen. Code § 637.7(d), in that Google
18   employs and embeds a host of technology—including but not limited to apps,
19   firmware, device components, operating system software, and other code—on each
20   Class member’s phone (a “movable thing” under the statute), and this technology
21   “reveals its location or movement by the transmission of electronic signals.”
22          59.    Defendants’ acts in violation of the CIPA occurred in the State of
23   California because those acts resulted from business decisions, practices, and
24   operating policies that Google developed, implemented, and utilized in the State of
25   California and which are unlawful and constitute criminal conduct in the state of
26   Google’s principal business operations.
27
28
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                               - 13 -
          Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 14 of 18




 1          60.    As a result of Google’s violations of Cal. Pen. Code § 637.7, and
 2   pursuant to Cal. Pen. Code § 637.2, Plaintiff and Class members are entitled to the
 3   following relief:
 4          a.     A declaration that Google’s conduct violates the CIPA;
 5          b.     Statutory damages and/or trebled actual damages;
 6          c.     Injunctive relief in the form of, inter alia, an order enjoining Google
 7                 from geolocating Class members in violation of CIPA;
 8          d.     Injunctive relief in the form of, inter alia, an order requiring Google to
 9                 destroy all data created or otherwise obtained from its illegal
10                 geolocation of Class members; and
11          e.     An award of attorney’s fees and costs of litigation as provided by the
12                 CIPA, the private attorney general doctrine existing at common law and
13                 also codified at California Civil Code § 1021.5, and all other applicable
14                 laws.
15                                          COUNT II
16                            INTENTIONAL MISREPRESENTATION
17          61.    Plaintiff incorporates and realleges by reference each and every
18   allegation above as if set forth herein in full.
19          62.    Defendants and their agents, employees, and/or subsidiaries made
20   materially false representations to Plaintiff and the Class that their operating system
21   and apps did not secretly collect information against users’ explicit wishes.
22          63.    These material misrepresentations were contained in public statements
23   by Defendants, including in its Terms of Service.
24          64.    Defendants knew or recklessly disregarded the false and misleading
25   nature of their material misrepresentations.
26          65.    Defendants made the materially false and misleading statements for the
27   purpose of inducing Plaintiff and the other members of the Class to install and use
28   its operating system and apps.
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                                - 14 -
          Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 15 of 18




 1          66.      In purchasing and using Google’s operating system and apps, Plaintiff
 2   and the Class reasonably relied on Defendants’ materially misleading statements
 3   that Plaintiff’s and the Class’ location would not be monitored contrary to users’
 4   explicit wishes.
 5          67.      As a result of Defendants’ materially false and misleading
 6   misrepresentations and omissions, Plaintiff and the Class sustained damages as set
 7   forth herein.
 8                                           COUNT III
 9                            NEGLIGENT MISREPRESENTATION
10          68.      Plaintiff incorporates and realleges by reference each and every
11   allegation above as if set forth herein in full.
12          69.      Defendants and its agents, employees, and/or subsidiaries negligently
13   and/or recklessly made materially false representations to Plaintiff and the Class as
14   alleged above.
15          70.      These material misrepresentations were contained in public statements
16   by Defendants, including in its Terms of Service.
17          71.      Defendants knew or should have known that the materially false and
18   misleading statements would induce Plaintiff and the other members of the Class to
19   accept the operating system and apps for their phones.
20          72.      In purchasing and/or using Google’s operating system and apps,
21   Plaintiff and the Class reasonably relied on Google’s materially misleading
22   statements that their location would not be monitored contrary to their explicit
23   wishes.
24          73.      As   a    result   of   Google’s    materially   false   and   misleading
25   misrepresentations and omissions, Plaintiff and the Class sustained damage as set
26   forth herein.
27
28
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                                - 15 -
          Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 16 of 18




 1                                          COUNT IV
 2            VIOLATION OF FLORIDA’S UNFAIR TRADE PRACTICES ACT
 3                                 (Fla. Stat. § 501.201, et seq.)
 4            74.   Plaintiff, individually and on behalf of the Florida Subclass,
 5   incorporates and realleges by reference each and every allegation above as if set
 6   forth herein in full.
 7            75.   At all relevant times, Florida Subclass members were “consumers”
 8   within the meaning of FDUPTA.
 9            76.   Google is engaged in trade and commerce in Florida.
10            77.   As alleged herein this Complaint, Google engaged in unfair or
11   deceptive acts or practices in the conduct of consumer transactions in violation of
12   the FDUTPA as described herein.
13            78.   Google knew or should have known that if Plaintiff and the Florida
14   Subclass Members disabled the Location History feature, that their location
15   information would still be tracked and stored.
16            79.   As a direct and proximate result of Google’s violation of the FDUTPA,
17   Plaintiff and the Florida Subclass members have suffered and will continue to suffer
18   injury, ascertainable losses of money or property, and monetary and nonmonetary
19   damages, including from not receiving the benefit of their bargain in using Google’s
20   services and keeping their data private.
21            80.   Plaintiff brings this action on behalf of herself and the Florida Subclass
22   Members for the relief requested above and for the public benefit in order to
23   promote the public interests in the provision of truthful, fair information to allow
24   consumers to make informed decisions and to protect Plaintiff and the Florida
25   Subclass and the public from Google’s unfair methods of competition and unfair,
26   deceptive, fraudulent, unconscionable and unlawful practices. Google’s wrongful
27   conduct as alleged in this Complaint has had widespread impact on the public at
28   large.
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                                - 16 -
            Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 17 of 18




 1           81.   Plaintiff and the Florida Subclass members seek actual damages under
 2   Fla. Stat. § 501.211 (2) and all fees, costs, and expenses allowed by law, including
 3   attorney’s fees and costs, pursuant to Federal Rule of Civil Procedure 23 and Fla.
 4   Stat. §§ 501.2105 and 501.211, to be proven at trial.
 5                                 REQUEST FOR RELIEF
 6           WHEREFORE, Plaintiff, on behalf of herself and all others similarly
 7   situated, respectfully request that this Court:
 8           A.    Certify this action as a class action pursuant to Federal Rule of Civil
 9   Procedure 23(a) and (b)(3), and appoint the Plaintiff as Class and Florida Subclass
10   representative and her counsel as Class counsel;
11           B.    Award Plaintiff and the other members of the Class and Florida
12   Subclass appropriate relief, including actual and statutory damages;
13           C.    Enter judgment in favor of Plaintiff and the other members of the Class
14   and Florida Subclass against the Defendants under the legal theories alleged herein;
15           D.    Award the Plaintiff and the other members of the Class and Florida
16   Subclass pre-judgment and post-judgment interest at the maximum rate allowable by
17   law;
18           E.    Appropriate declaratory relief against Defendants;
19           F.    An order enjoining Defendants from continuing to violate the laws as
20   described herein;
21           G.    Injunctive relief in the form of, inter alia, an order enjoining
22   Defendants from continuing its practice of recording and using Plaintiff’s and Class
23   members’ location information against their express preferences;
24           H.    An order requiring Google to destroy all data acquired, created, or
25   otherwise obtained from the unlawful recording and use of the location information
26   of Plaintiff and Class members;
27
28
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                               - 17 -
          Case 5:18-cv-06685 Document 1 Filed 11/02/18 Page 18 of 18




 1          I.     An order requiring Google to modify its operating system and all
 2   applications, and representations made with respect thereto, in a manner that
 3   truthfully advises users of location tracking;
 4          J.     For equitable relief requiring restitution and disgorgement of the
 5   revenues wrongfully retained as a result of Defendants’ wrongful conduct;
 6          K.     A judgment awarding Plaintiff the costs of suit, including reasonable
 7   attorneys’ fees, and pre and post-judgment interest; and
 8          L.     Grant such other and further relief as the Court deems just and proper.
 9                                      JURY DEMAND
10          Plaintiff demands a trial by jury on all issues so triable.
11
12   Dated: November 2, 2018           By:     s/ Patrice L. Bishop
                                              Patrice L. Bishop
13                                            STULL, STULL & BRODY
                                              9430 West Olympic Blvd., Suite 400
14                                            Beverly Hills, CA 90212
                                              Tel: (310) 209-2468
15                                            Fax: (310) 209-2087
                                              Email: service@ssbla.com
16
                                              Melissa R. Emert
17                                            STULL, thSTULL & BRODY
                                              6 East 45 Street
18                                            New York, NY 10017
                                              Tel:    (212) 687-7230
19                                            Fax: (212) 490-2022
                                              Email: memert@ssbny.com
20
                                              Counsel for Plaintiff
21
22
23
24
25
26
27
28
     COMPLAINT
     CASE NO. 5:18-cv-06685

                                               - 18 -
